Citation Nr: 0420827	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-11 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had verified active service from July 1964 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied service connection for 
coronary artery disease status post myocardial infarction.  
The veteran has timely perfected an appeal of this 
determination to the Board.  

On his June 1999 VA Form 9, the veteran indicated a desire 
for a hearing before a member of the Board at the local 
office.  On that same document, however, is a handwritten 
entry stating "with the local hearing officer."  In August 
1999, the RO sought clarification of the veteran's request.  
In September 1999, the veteran requested a hearing before the 
RO hearing officer instead of a Travel Board hearing. In 
October 1999, the veteran withdrew his request for a personal 
hearing.  Thus, the veteran's request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2003).  

On another matter, the Board notes that in December 2000 the 
Board remanded the issue of entitlement to an increased 
evaluation in excess of 10 percent for degenerative disc 
disease, status post laminectomy and discectomy at L4-5, for 
the issuance of a Statement of the Case.  Accordingly, the RO 
sent the veteran a Statement of the Case on this issue in 
April 2003.  The veteran did not file a substantive appeal 
for this issue.  Thus, the issue is not before the Board.  


FINDING OF FACT

The evidence is in equipoise concerning whether a heart 
disorder had its onset in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
heart disorder, to include coronary artery disease status 
post myocardial infarction, was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's a 
heart disorder, the veteran is not prejudiced by the Board's 
review of this claim on the basis of the current record.  The 
Board will therefore proceed with the consideration of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

The veteran's service medical records do not contain his 
entrance examination report.  However, the veteran's re-
enlistment and several periodic examination reports reveal no 
abnormalities of the heart or vascular system.  

A March 1987 consultation sheet indicates a provisional 
diagnosis of hypercholesterolemia, hypertriglyceridemia.  
Otherwise, service medical records are negative for treatment 
for a heart disorder.  

A June 1987 retirement examination report indicates no 
abnormalities of the heart or vascular system.  It does note 
hyperlipidemia, recent, and that the veteran has been on 
medication to treat the condition for 2 months.  The 
accompanying report of medical history reflects that the 
veteran had a burning sensation in his chest, and that he has 
been on Lopid for 2 months.  The examiner noted that the 
veteran has had chronic indigestion, and that he is a chronic 
worrier.

A February 1988 VA examination report reveals blood pressure 
to be 135/90, pulse of 82, regular heart rate and rhythm, 
point of maximal impulse in the fifth intercostals space, 
midclavicular line, and no murmurs.  

The record contains numerous treatment reports from 
Fitzsimmons Army Medical Center dated from December 24, 1990 
to January 2, 1991.  In summary, the reports show that the 
veteran was admitted for non-Q wave inferior myocardial 
infarction after complaining of diaphoresis and vague chest 
inconvenience with sweating, fatigue and mild dyspnea, all 
new onset.  During his hospitalization, he underwent a 
cardiac catheterization; coronary angiogram, which showed 
left anterior descending 50 percent mid and circumflex, both 
within normal limits; percutaneous transluminal coronary 
angioplasty, which showed 99 percent discrete lesion that 
reduced to 0 percent residual; stress echocardiogram, which 
was within normal function; and electrocardiograms showing 
borderline, normal and abnormal results.  The final diagnosis 
was atherosclerotic coronary artery disease status post non-Q 
wave inferior myocardial infarction.  

Among the treatment reports from Fitzsimmons Army Medical 
Center is a May 1990 electrocardiogram report reflecting 
normal sinus rhythm and normal electrocardiogram.

A March 1998 letter from D. Greenholz, D.O., states that the 
veteran underwent angioplasty for 99 percent obstruction of 
one of his coronary arteries in December 1990, and that, from 
his history, it would seem apparent that his basic disease 
process started at least 4 to 5 years prior to that time.  
Dr. Greenholz stated, however, that as much as he did not 
assume the veteran's medical care until January 1994, he has 
no documenting evidence as to the above.  

In October 1998, the veteran underwent a VA examination.  The 
examiner noted that on December 24, 1990, the veteran had the 
onset of sweating, fatigue and weakness.  The veteran was 
evaluated the day after Christmas and immediately put into 
the hospital, and a diagnosis of a non-Q wave acute 
myocardial infarction was established.  He underwent coronary 
angiography at that point and was found to have two vessel 
disease.  The vessel that was occluded to a 99 percent level 
was successfully dilated by angioplasty.  Since that time, 
the veteran has had no recurrent episodes of myocardial 
infarction.  He has an episode of mild chest pain 
approximately once a year; these have been evaluated and have 
been found to not be related to recurrent myocardial injury.  
Currently, the veteran uses Lopid 600 mg twice a day for 
hypercholesterolemia.  The veteran quit smoking cigarettes 
approximately 6 months ago.  The examiner noted that the 
veteran began smoking at age 14, smoking approximately a pack 
a day until age 54.  

The examiner noted that, in reviewing the veteran's service 
medical records, at no time did the veteran present with 
chest pain or symptoms of coronary artery disease while in 
the service.  He also noted that the veteran had a blood 
cholesterol of 326 in 1977, that no therapy was ever given 
throughout his active service time, and that all blood 
pressures found were normal.  The examiner also stated that 
the veteran underwent an examination for claims purposes 
after discharge in 1988, and that blood pressure at that time 
was found to be 140/90.  The examiner noted a May 1990 
electrocardiogram that was normal.  He then stated that the 
veteran had the first onset of symptoms, consistent with 
coronary artery disease, on Christmas evening 1990.

Physical examination found blood pressure to be 140/90, with 
recheck at 144/90.  The pulse was 80, and regular.  
Respirations were at 12 per minute and he was afebrile.  
Chest was clear to auscultation and percussion note was 
normal.  Examination of the heart discloses the first and 
second heart tones to be normal.  There was no murmur, click, 
gallop or rub.  Peripheral pulsations were 2+ and equal 
bilaterally, and no bruits were heard.  Electrocardiogram 
found normal sinus rhythm, possible interior infarction, age 
undetermined, and abnormal electrocardiogram.  

The examiner reported coronary artery disease with an onset 
of acute myocardial infarction on December 24, 1990.  He then 
stated that the onset of symptoms of coronary artery disease 
was in December 1990 well after the veteran's discharge from 
active duty in 1987.  He noted that he was unable to find any 
evidence or record of symptoms suggestive of coronary artery 
disease prior to discharge from active duty.  He acknowledged 
that the veteran has evidence of hyperlipidemia while in 
service; however, it would only be speculation that the 
hyperlipidemia would be a direct cause of the coronary artery 
disease.  He further commented that it has been amply 
demonstrated that elevated cholesterol does not always lead 
to coronary artery disease, and that it is also important to 
note that the veteran began using cigarettes well prior to 
entering the service.  It was the examiner's opinion, 
therefore, that the veteran's coronary artery disease began 
after discharge from active duty.  

An April 2003 VA examination report begins by stating that 
the veteran's claims file was extensively reviewed.  The 
veteran reported that he was first aware of chest pain in 
1986 when he went to an emergency room encounter at 
Fitzsimmons Army Medical Center; however, both the veteran 
and the examiner observed that there is no written record of 
that encounter.  When the examiner brought up a June 1987 
report of medical examination at Fitzsimmons Army Medical 
Center referring to a burning sensation in the chest, the 
veteran replied that he has had that off and on, and then 
described gastroesophageal reflux disease.  When asked 
specifically whether this pain comes on with physical 
activity and whether it was reproducible, the veteran said 
that it would come on any time, seemed to be spontaneous with 
or without physical activity and was allegedly told that it 
was gastroesophageal reflux disease.  The examiner notes that 
there was no esophagogastroduodenoscopy carried out or any 
electrocardiogram available from that particular encounter.  

The report continues with the veteran's next major encounter 
in December 1990 -some 3.5 years after discharge from active 
military service - when the veteran developed discomfort in 
the chest while working for an airline company.  The veteran 
advised his boss that he was feeling very poorly and started 
driving home.  He drove into Fitzsimmons Army Medical Center 
and ended up in an intensive care unit where he ultimately 
underwent cardiac catheterization.  The examiner notes that 
the veteran brought in reports which are missing the last 
page of the cardiac catheterization report, but that there is 
a pre-catheterization consultation which suggests that he had 
a recent non-Q wave myocardial infarction.  It notes that at 
the time of admission the veteran's blood pressure was 
120/70; heart rate was 70; respiratory rate was 16; and that 
he was taking enteric-coated aspirin, diltiazem 60 mg q.i.d. 
(4 times daily) and intravenous heparin, but it did not state 
when the enteric-coated aspirin or diltiazem was begun.  At 
the time of that general physical examination on admission, 
there was no evidence of cardiac decompensation, such as an 
S3 murmur or evidence of hepatomegaly nor do they describe 
clubbing, cyanosis or edema.  The electrocardiogram reported 
a normal sinus rhythm with 1 mm concave up-sloping on the 
inferior inferolateral ST (sinus tachycardia) elevation.  The 
pre-catheterization impression then was arteriosclerotic 
heart disease manifested by recent non Q wave myocardial 
infarction and the secondary diagnosis was hyperlipidemia.

The examiner further recited the reports from Fitzsimmons 
Army Medical Center and then stated that the veteran has done 
quite well since that time and that the veteran denied any 
semblance of effort-related chest pain.  The veteran stated 
that he is uncertain how far he can walk because he has never 
measured it but stated that he can walk without apparent 
limitation.  The examiner noted that there is no history of 
burning sensation in the chest since the June 1987 report but 
observed that it has been a very long time since that date 
and whatever might have happened might well not be recalled.  
The veteran stated that he does experience exertional dyspnea 
after climbing one flight of stairs.  He has been a nonsmoker 
for 5 years, smoking one pack per day prior to that.  He has 
been on hypertensive medications for an unknown period of 
time.  The examiner noted no evidence of diabetes mellitus 
and striking reports of significant elevation of blood 
lipids.  

Physical examination showed blood pressure of 168/110, 
166/110 and 166/108.  Resting heart rate was 80 with regular 
rhythm, and resting respiratory rate was 17.  There was no 
xanthelasma or xanthoma, and there was no bruit over the 
carotid arteries.  Auscultation of the lungs was non-
revealing and there were no crackles, wheezes, squeaks, rub 
or rhonchi.  Heart sounds were somewhat distant with no S3, 
S4 or significant murmurs nor systolic ejection sounds or mid 
systolic clicks.  

The examiner stated that it is evident from the record that 
the veteran had a non-Q wave myocardial infarction secondary 
to coronary artery disease chiefly affecting the right 
coronary artery for which percutaneous transluminal coronary 
angioplasty was carried out.  He noted that a January 1991 
stress echocardiogram showed no evidence of ischemia and that 
wall motion was normal, indicating that the extent of damage 
to the ventricular wall was so minimal as to escape detection 
per stress echocardiogram.  The examiner reported that he had 
reviewed the veteran's claims file including page 842 of The 
Heart and the 26 pages that the veteran submitted.  He then 
stated that he found no evidence in all of the available 
records to document the presence of coronary artery disease.  
The examiner acknowledged the abundant evidence of 
hyperlipidemia, which is a major risk factor for chronic 
ischemic heart disease, and the veteran's contention that the 
presence of hyperlipidemia is nearly synonymous with the 
presence of coronary artery disease; however, he stated that 
he disagreed with that contention.  He conceded to the fact 
that hyperlipidemia is a risk factor for coronary artery 
disease.  

The examiner cited Dr. Greenholz's letter dating the 
veteran's coronary artery disease to 1985 or 1986, during the 
veteran's active duty.  The examiner then described the 
question as he understood it: Do you diagnose an underlying 
disease (coronary artery disease), which causes the 
myocardial infarction in this case at the time of onset of 
clinical symptoms or alternatively is the presence of a well 
documented risk factor for that same disease sufficient 
evidence to warrant a diagnosis of the disease itself?  The 
examiner answered that it is his longstanding impression and 
conviction that one should have clinical evidence of the 
disease per se rather than the risk factors in order to 
achieve a bona fide diagnosis of coronary artery disease.  He 
then elaborated on the awesome implications if one fails to 
do this.  He summed up by stating that it is his assumption 
and a conviction to which he holds and recommends that the 
diagnosis of a disease should be entertained and established 
and accepted when either bona fide subjective symptomatology 
or objective evidence establishes in the minds of reasonable 
and educated medical personnel the presence of that disease 
at a point in time.  He concluded that it is his impression 
that the veteran's coronary artery disease was diagnosable 
for the first time in December 1990, not earlier, 
notwithstanding the fact that major risk factors of 
hyperlipidemia were clearly present.  He added that the 
presence of hyperlipidemia is not equivalent to the diagnosis 
of coronary artery disease per se even in those individuals 
who ultimately have myocardial infarction after a period of 
years of hyperlipidemia.  The examiner then diagnosed the 
veteran with coronary artery disease status post non-Q wave 
myocardial infarction with residual exertional angina on 
stair climbing, but without evidence of left ventricular 
systolic or diastolic dysfunction: current electrocardiogram 
suggests inferior myocardial infarction of uncertain date - 
as likely as not the event of 1990.  

An April 2003 letter from M. Dorogy, M.D., states that he 
served as the veteran's cardiologist while on active duty at 
Fitzsimmons Army Medical Center in 1990 and that the veteran 
had presented at that time with a heart attack.  He also 
stated that the cardiac catheterization demonstrated a 99 
percent stenosis in one of the veteran's coronary arteries, 
which was successfully treated.  Dr. Dorogy then acknowledged 
that the veteran retired from the Marine Corps in 1987 and 
opined that his coronary artery disease was already in 
existence while on active duty, and that, more than likely, 
it began several years prior to the end of his career with 
the Marine Corps.  Dr. Dorogy further stated that the 
etiology of the veteran's atherosclerosis is closely linked 
to high cholesterol and triglyceride levels, which he has had 
for many years.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be awarded for a chronic condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307 (2003)) and the veteran presently has the same 
condition; or (2) a chronic disease manifests itself during 
service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

The Board observes that the veteran's service medical records 
contain diagnoses of hypercholesterolemia, 
hypertriglyceridemia and hyperlipidemia, which are risk 
factors for coronary artery disease.  Service medical records 
also reveal that the veteran was being treated with Lopid for 
the condition.  In contrast, the Board observes that service 
examination reports indicate no abnormalities of the heart or 
vascular system.  Additionally, the Board observes that there 
is a discrepancy as to whether the veteran's heart disorder 
had its onset during service.  Two VA examiners stated that 
the veteran's coronary artery disease had its onset on 
December 24, 1990 at the time of his myocardial infarction.  
On the other hand, two private physicians stated that the 
veteran's coronary artery disease had begun several years 
prior to the myocardial infarction, during the veteran's 
period of active duty.  In this regard, the Board observes 
that one of the private physicians, Dr. Dorogy, is the 
physician who actually treated the veteran for the myocardial 
infarction on December 24, 1990.  

Therefore, after weighing all of the evidence of record, the 
Board finds that the evidence for and against the veteran's 
claim for service connection is in relative equipoise.  With 
reasonable doubt resolved in the veteran's favor, the Board 
finds that entitlement to service connection for a heart 
disorder, to include coronary artery disease status post 
myocardial infarction, is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003).  The appeal is granted.


ORDER

Service connection for a heart disorder, to include coronary 
artery disease status post myocardial infarction, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



